PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/116,112
Filing Date: 29 Aug 2018
Appellant(s): GRUBER et al.



__________________
Christopher Eide
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 4, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

1. Independent claims 1, 17, 18 and dependent claims 2, 3, 4, 5, 10, 11, 15, and 16 (Group A) are patentable over Horvitz and Van Amerongen. 

Appellant argue that Horvitz disclose a priority for a received document or message may be determined, however, this received document or message is distinct from a “speech output”, therefore Horvitz disclose determining a priority of the received document, but fails to disclose or suggest determining a priority based on any “speech output” as required by claim 1 (Page 11-12, Lines 19-6).
Examiner respectfully disagrees, Hortvitz teach the ability to transfer a document to voice output See at least Col. 16, lines 24-28, “the user may indicate that an agent or automated assistant with speech recognition and text-to-speech rendering abilities be activated, to alert the user to the priority and to allow the user to engage further in a dialog about hearing or seeing more about the message” and the system determine the priority of the document that will be delivered through the speech output See at least Col. 9 lines 

Appellant agree that Horvitz discloses that an automated assistant may include general text-to-speech rendering abilities.  Appellant argue that Horvitz fails to disclose the ability to convert the text of any received documents to a speech output as Horvitz clearly recites that this output may be used to “alert the user to the priority” and “engage in a dialog about hearing or seeing more about the message.” Thus, the output is clearly different from the received document, or there would be no reason for the user to engage in the dialog to hear more about the message (Page 12, lines 16-22).
Examiner respectfully disagrees, Horvitz clearly teach the ability to convert text into audio See Col. 16, lines 24-28, “the user may indicate that an agent or automated assistant with speech recognition and text-to-speech rendering abilities be activated, to alert the user to the priority and to allow the user to engage further in a dialog about hearing or seeing more about the message”, regarding the appellant argument that “engaging further in dialog about hearing or seeing more about the message, it is clearly understood that this is related to providing the user with the ability to request different 

Appellant argue that Horvitz discloses in another portion that to alert the user “the agent or automated assist is opened - that is, the agent appears on the screen, to notify the user of the prioritized document.” Thus, this portion of Horvitz also discusses how the agent may be used to notify the user and fails to disclose that alerting the user would include converting the text of the received document, as suggested by the Office (Page 12-13, lines 22-3).
	Examiner respectfully disagrees, mentioning in an embodiment the ability to display a notification for the user do not mean that the in all embodiments only a notification will be provided to the user. As mentioned previously Horvitz explicitly disclose the ability to convert text into audio See Col. 16, lines 24-28, “the user may indicate that an agent or automated assistant with speech recognition and text-to-speech rendering abilities be activated, to alert the user to the priority and to allow the user to engage further in a dialog about hearing or seeing more about the message”.

Appellant argue that Horvitz fails to inherently disclose “an urgency value of the speech output,” as required by claim 1. In particular, providing a speech output related to the received document does not inherently disclose providing the received document as the speech output. For example, any speech output provided related to the document could provide information other than the information included in the document, such as providing a speech output indicating that an e-mail was received from a particular contact at a particular time without providing any of the information included in the body of the e-mail. Thus, simply providing a speech output related to the received document based on a priority of the document also fails to inherently disclose or suggest the “urgency value [] based on content of the speech output,” as required by claim 1 (Page 13, Lines 4-12).
Examiner respectfully disagrees, assuming arguendo that email header information that include the sender name is the portion that will be transformed from text to speech as mentioned by the applicant, the email header information is part of the received content of a received message and there is nothing that exclude the email header or identify that the body of the email is the only content that need to be considered or announced. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exact content of the received message that need to be considered or announced) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant argue that Van Amerongen fails to disclose or suggest determining an “urgency value of the speech output … based on content of the speech output,” as required by claim 1 (Page 13, Lines 16-20).
Examiner rely on Horvitz to teach the argued limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argue that Van Amerongen merely discloses interrupting a phone call to provide a reminder based on whether a time criteria has been met and not based on urgency value of speech output (Page 15, Lines 1-11).
Examiner respectfully disagrees, Amerongen teach the ability to provide message while the user is engaged in communication with a remote device See Col. 10, lines 66-67 and the ability to present the message based on urgency value See Col. 11, lines 11-19 and examiner rely on Horvitz to teach the ability to provide speech output to the user based on urgency value of speech output. In other words Horvitz teach the ability to identify the urgency value of speech output and the ability to provide it to the user based on the determination and Amerongen teach the ability to provide reminder to the user interrupting a phone call based on priority. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Appellant argue that the office read the claim elements in isolation, which disregards the required continuity between the elements of claim 1, and thus clearly fails to consider “the claim as a whole” for evaluating the patentability of a claim (Page 15-16, Lines 14-19).
Examiner respectfully disagrees, the examiner rejected the claims under obvious rejection and the Appellant clearly fails to consider the rejection as a whole under obviousness by arguing the claim’s rejection isolating the claim elements without considering the big whole picture of the rejection. The Horvitz teach the ability to transfer text messages to speech output See Col. 16, lines 24-28, identify the urgency value of speech output See Col. 9, lines 17-25 and the ability to determine the priority to provide the speech output to the user based on the determined speech output priority See Col. 15, lines 42-44 and rely on Van Amerongen to modify Horvitz to include the ability to present a message based on urgency value while the user is engaged in communication with a remote device See Col. 10, lines 66-67 and See Col. 11, lines 11-19. Horvitz and Van Amerongen are analogous art to the claimed invention because both are from the field of graphical user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify communication item of Horvitz instead be communication taught by Van Amerongen, with a reasonable expectation of success. The motivation for replacing the communication item of Horvitz with the communication item of Van Amerongen would be to greatly help the users of a communication apparatus with the electronic call assistant (Van Amerongen (col. 2 line 37-39)). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections 

2. Dependent claim 6 (Group B) are patentable over Horvitz, Van Amerongen, and Rokusek. 

 Appellant argue that claim 6 is allowable for the reasons provided in connection with Group A independent claims as claim 6 depends on claim 1 (P.16-17, lines 22-3).
Examiner respectfully disagrees, Claim 1 is not allowable as clarified previously in the response to the appellant arguments related to Group A; therefore claim 6 is not allowable for the same reason provided previously. 

 Appellant argue that Rokusek disclose “speech output is delayed until after the call audio ends” and not for a predetermined time. Call audio ends is a predetermined criteria and not a predetermined time (P. 18-19, lines 9-5).
Examiner respectfully disagrees, the claim do not require a predetermined static time, and a phone call has a dynamic time. As Rokusek disclose that it is predetermined to delay delivery of speech output till the end of the call (¶54, lines 11-12), Rokusek teach to delay the speech output for a predetermined dynamic time (phone call time).


3. Dependent claim 8 (Group C) are patentable over Horvitz, Van Amerongen, and Rokusek.

Appellant argue that claim 8 is allowable for the reasons provided in connection with Group A independent claims as claim 8 depends on claim 1 (P.18, lines 8-15).
Examiner respectfully disagrees, Claim 1 is not allowable as clarified previously in the response to the appellant arguments related to Group A; therefore claim 8 is not allowable for the same reason provided previously. 

Appellant argue that Rokusek disclose “speech output is delayed until after the call audio ends” and is silent with regard to any “predetermined time,” much less, “delaying providing the speech output for the predetermined time,” or “determin[ing] whether the communication session has ended,” “ after delaying providing the speech output for the predetermined time” (P. 18-19, lines 24-3).
First, Examiner respectfully disagrees, there is nothing in the claims that require a predetermined static time, and the phone call has a time. As Rokusek disclose that it is predetermined to delay delivery of speech output till the end of the call (¶54, lines 11-12), Rokusek teach to delay the speech output for a predetermined dynamic time (phone call time). Rokusek teach the ability to delay the speech output for the dynamic predetermined time of the call before determining the if the communication session has ended or not as required by the claim (“after delaying providing the speech output for the predetermined time: determine whether the communication session has ended”), as the system will not 
Second, Examiner further notes that the predetermined time for delaying the speech output is the communication session time (phone call) that will end once the user terminate the communication session (phone call) and based on the termination the system will receive the signal to determine that the communication session has ended which will be after the predetermined time (dynamic phone call time).

4. Dependent claims 13 and 14 (Group D) are patentable over Horvitz, Van Amerongen, and Rokusek.

Appellant argue that claims 13 and 14 is allowable for the reasons provided in connection with Group A independent claims as claims 13 and 14 depends on claim 1 (P.19, lines 8-15).
Examiner respectfully disagrees, Claim 1 is not allowable as clarified previously in the response to the appellant arguments related to Group A; therefore claims 13 and 14 are not allowable for the same reason provided previously. 

Appellant argue that Rokusek fails to disclose “determining whether a previous speech input from the user was received within a predetermined period of time” or “a strength characteristic of the speech input,” much less that “determining whether the device is currently receiving speech input includes,” “determining whether a strength characteristic of the speech input exceeds a predetermined threshold.” (Page 20)
Examiner respectfully disagrees, Rokusek teach the ability to determine if the user is engaged in a phone call to prevent the delivery of speech output, which automatically determine the continuous presence of a voice input and an output related to the predetermined period of time (phone call) as long as the phone call is active See ¶54. Examiner further notes that claim 14 is taught by Horvitz that will determine the notification urgency value (strength characteristic) to determine if the input to the system is stronger than a threshold and need to be delivered while the user is talking on the phone or it could be delayed if the notification urgency value (strength characteristic) is less than a threshold and should be delayed till the user finish his phone call See Horvitz Col. 15, lines 42-44, “audio alert may indicating that an incoming message has exceeded some threshold of criticality”.











Respectfully submitted,
/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        


Conferees:
/AJAY M BHATIA/Supervisory Patent Examiner, Art Unit 2142                                                                                                                                                                                                        

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.